          Case 5:18-cv-03092-JWB-KGG Document 251 Filed 02/26/21 Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS



BRIAN MICHAEL WATERMAN,

                          Plaintiff,

v.                                                         Case No. 18-3092-JWB-KGG (Lead Case)
                                                             & No. 18-3135-JWB-KGG

DAVID GROVES, et al.,

                          Defendants.


                                   MEMORANDUM AND ORDER

           This matter comes before the court on Plaintiff’s motion to supplement pleadings (Doc.

194), motion for reconsideration (Doc. 227), objection to magistrate’s order (Doc. 233), motion to

recuse magistrate (Doc. 236), and two motions to move Plaintiff to another jail (Docs. 237, 238).

The motions, as briefed, are ripe for decision. (Docs. 204, 205, 211, 212, 243, 246.) For the

reasons stated herein, Plaintiff’s motions are DENIED.

I.         Procedural History

           These two cases were filed by Plaintiff, pro se, in 2018 and later consolidated for judicial

efficiency.1 The complaints are brought under 42 U.S.C. § 1983 alleging various constitutional

violations by persons connected with the Cherokee County Jail (the “Jail”), in which Plaintiff has

been confined pending a criminal trial.

    II.    Analysis




1
  The court dismissed some of the claims in both No. 18-3092 and No. 18-3135 before consolidating the remaining
claims in both cases and designating No. 18-3092 as the lead case moving forward. See No. 18-3092, Doc. 63, and
No. 18-3135, Doc. 150.

                                                      1
     Case 5:18-cv-03092-JWB-KGG Document 251 Filed 02/26/21 Page 2 of 9




       Because Plaintiff is proceeding pro se, the court is to liberally construe his filings. United

States v. Pinson, 585 F.3d 972, 975 (10th Cir. 2009). However, liberally construing filings does

not mean supplying additional factual allegations or constructing a legal theory on Plaintiff’s

behalf. Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997). Additionally, the court

is “mindful of the primary management role of prison officials who should be free from second

guessing or micro-management by the federal courts.” Estate of DiMarco v. Wyoming Dept. of

Corr., 473 F.3d 1334, 1342 (10th Cir. 2007); see also Overton v. Bazzetta, 539 U.S. 126, 132

(2003) (“We must accord substantial deference to the professional judgment of prison

administrators, who bear a significant responsibility for defining the legitimate goals of a

corrections system and for determining the most appropriate means to accomplish them.”).

       A.      Motion to Supplement Pleadings (Doc. 194.)

       Plaintiff seeks leave to supplement his complaint pursuant to Fed. R. Civ. P. 15 as he “is

clearly entitled to relief from the defendants for ongoing constitutional violations.” (Doc. 194.)

Defendants respond that Plaintiff’s motion should be denied “because he failed to attach the

proposed second amended petition to his motion” despite prior instructions from the court to do

so. (Doc. 204 at 1.) Rather, Plaintiff filed a “Supplement to Complaint” directly to the docket

without permission from the court. (Doc. 197.) A motion to amend or motion for leave to file a

pleading must “attach the proposed pleading.” D. Kan. Rule 15.1(a). “The failure to comply with

Rule 15.1 is sufficient reason for the Court to deny a motion to amend[.]” Carter v. Spirit

AeroSystems, Inc., No. 16-1350-EFM-GEB, 2017 WL 4865690, at *4 (D. Kan. Oct. 27, 2017).

Moreover, the actual “Supplement to Complaint” that Plaintiff filed without authorization is

devoid of any meaningful content. Thus, even if the court were to consider it, the proposed filing

contains nothing to consider, and the contents of the motion is nothing more than a rehash of



                                                 2
     Case 5:18-cv-03092-JWB-KGG Document 251 Filed 02/26/21 Page 3 of 9




allegations that have already been raised in this case. Accordingly, Plaintiff’s motion is both

baseless and procedurally inadequate and is therefore denied.

       B.      Motion for Reconsideration (Doc. 227.)

       In this motion, Plaintiff seeks reconsideration of the court’s prior order overruling his

objections to the magistrate judge’s order refusing to allow Plaintiff to add new defendants to

Count III of his complaint. (Doc. 209.) Plaintiff fails to illustrate any reason for the court to

reverse course with its prior ruling. The court construes Plaintiff’s motion as one seeking

reconsideration under District of Kansas Rule 7.3(b). “A motion to reconsider must be based on:

(1) an intervening change in controlling law; (2) the availability of new evidence, or (3) the need

to correct clear error or prevent manifest injustice.” D. Kan. Rule 7.3(b); see also Servants of

Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000) (stating same three grounds for a Rule

59(e) motion to reconsider a non-dispositive order).       A motion for reconsideration is not

appropriate to repeat arguments or advance arguments that could have been raised previously.

Servants of Paraclete, 204 F.3d at 1012.

       Here, Plaintiff makes only a blanket statement that the court erred in denying his objections

to the magistrate’s orders. Rather than advancing arguments concerning a change in law or new

evidence, Plaintiff lobs what can only be construed as filing threats towards the court. (Doc. 227)

(“At any time that the defendants assert this claim I will file [an] amended complaint on all of

them. If the courts deny I will file motions to recuse, then a writ of mandamus to the court of

appeals.”) Accordingly, the court denies Plaintiff’s motion to reconsider.

       C.      Objection to Magistrate’s Order (Doc. 233.)

       The court finds Magistrate Judge Gale’s order (Doc. 228) is not clearly erroneous or

contrary to law and therefore denies Plaintiff’s objection (Doc. 233). Upon objection on a non-



                                                3
      Case 5:18-cv-03092-JWB-KGG Document 251 Filed 02/26/21 Page 4 of 9




dispositive matter, the district judge must “modify or set aside any part of the order that is clearly

erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). “Under this clearly erroneous standard,

the district court does not conduct a de novo review of the factual findings; instead, it must affirm

a magistrate judge’s order unless a review of the entire evidence leaves it ‘with the definite and

firm conviction that a mistake has been committed.’” United States v. Kaeckell, No. 19-mc-209-

DDC, 2019 WL 6486744, at *1 (D. Kan. Dec. 3, 2019) (quotation omitted). The “contrary to law”

standard, by contrast, permits the district court to independently review purely legal determinations

made by the magistrate judge, and to modify or set them aside if the order “fails to apply or

misapplies relevant statutes, case law or rules of procedure.” Id. (quotation omitted). “When the

magistrate judge ruling effectively removes a defense or claim from the case, however, several

courts have found it to be dispositive and subject to de novo review.” In re Motor Fuel

Temperature Sales Practices Litig., 261 F.R.D. 577, 578-79 (D. Kan. 2009) (quotations omitted).

       Turning to Judge Gale’s order (Doc. 228), the Plaintiff first objects to his “general”

discovery requests being denied. On January 21, 2021, Judge Gale conducted an Omnibus Hearing

(“Hearing”) by telephone to discuss and rule on various discovery motions. (Doc. 225.) During

the Hearing, Plaintiff stated that his “general requests” were in reality asking for basically the same

items from his “inmate coordinator requests” category. Judge Gale found his “’general requests’

category, as worded, [to be] overly broad and ambiguous.” (Doc. 228.) In their original response,

Defendants explain that:

         During those 4 years, Plaintiff has submitted countless requests and grievances
         through the kiosk. These Defendants estimate that he averages around five
         communications per day. The burden in obtaining, collecting, reviewing and
         producing these requests would be immense. This is especially true in light of
         the fact that Plaintiff made no effort to meaningfully tailor his request to
         correspond to the few claims that he has remaining; on the contrary, he
         requested every single communication off of the kiosk. This request is
         unreasonably burdensome and is well outside of the scope of discovery allowed

                                                  4
     Case 5:18-cv-03092-JWB-KGG Document 251 Filed 02/26/21 Page 5 of 9




         under Rule 26. This burden is exacerbated by the fact that Plaintiff has the
         ability to access all of his own past grievances off of the kiosk.

(Doc. 152 at 3-4.) The court agrees with this reasoning. Plaintiff was granted his discovery request

for the inmate coordinator section, which by his own account largely encompassed his general

requests. The court finds no reason to order Defendants to produce another two years’ worth of

documents that Plaintiff made no real effort to meaningfully tailor to his remaining claims.

Plaintiff has shown no error with respect to the magistrate judge’s ruling.

       Plaintiff’s second objection centers around his belief that jail employees are stealing his

legal mail because “for ‘weeks at a time’ he does not receive information from the Court or

information that has been sent in response to subpoenas he has served.” (Doc. 228 at 7.) However,

in his own motion (Doc. 233), Plaintiff states he received the discovery items he believed to have

been stolen or missing. Further, it is unclear how issuing a subpoena to the post office requiring

production of all mail logs pertaining to Plaintiff helps him in any way with his remaining claims.

Judge Gale echoed this sentiment by noting “this hearing would address issues relating to

subpoenas that were not responded [to] but that production of actual mail logs themselves were

unnecessary at the present time.” (Doc. 228 at 7.) Accordingly, Plaintiff’s objection is overruled.

       D.      Motion to Recuse Magistrate Judge (Doc. 236.)

       In his motion to recuse Kenneth G. Gale (Doc. 236), Plaintiff lodges a number of

accusations against Judge Gale and argues for recusal under 28 U.S.C. § 455. Motions to recuse

are ordinarily directed to the judge whose recusal is sought. See 28 U.S.C. § 455 (“Any . . .

magistrate judge of the United States shall disqualify himself in any proceeding in which his

impartiality might reasonably be questioned.” (Emphasis added).); see also United States v.

Balistrieri, 779 F.2d 1191, 1202–03 (7th Cir. 1985), overruled on other grounds by Fowler v.

Butts, 829 F.3d 788 (7th Cir. 2016) (“Section 455 clearly contemplates that decisions with respect

                                                 5
     Case 5:18-cv-03092-JWB-KGG Document 251 Filed 02/26/21 Page 6 of 9




to disqualification should be made by the judge sitting in the case, and not by another judge.”)

However, Plaintiff has already filed two motions to recuse Judge Gale, (Case No. 18-3135 Doc.

141; Case No. 18-3092 Doc. 111), and the magistrate judge previously interpreted another of

Plaintiff’s motions as a motion to recuse. (Case No. 18-3092 Doc. 97.) Judge Gale denied the two

motions that were referred to him. (Case No. 18-3135 Doc. 143; Case No. 18-3092 Doc. 99).

Given that the magistrate judge has already ruled on this issue twice, and Plaintiff raises largely

the same arguments of prejudice due to rulings against him, the undersigned will address this

motion rather than ask Judge Gale to repeat his analysis a third time.

       As recently explained by Judge Melgren,

         there are two federal statutes that dictate the circumstances under which a
         federal judge should recuse. Section 144 of Title 28 of the United States Code
         provides that a judge should recuse if the party seeking recusal submits a ‘timely
         and sufficient affidavit’ illustrating that the judge has a personal bias or
         prejudice towards a party. 28 U.S.C. §144. Similar to §144, §455(b)(1) of the
         same title provides that a judge should recuse if the judge has a personal bias or
         prejudice towards a party. 28 U.S.C. §455(b)(1). However, unlike §144,
         §455(b)(1) does not include the requirement of a timely and sufficient affidavit.
         28 U.S.C. §455(b)(1). Further, §455(a) states that a judge should recuse himself
         if the judge’s ‘impartiality might reasonably be questioned.’ 28 U.S.C. §455(a).
         Accordingly, there are two reasons for granting a motion for recusal: (1) the
         judge has a personal bias or prejudice towards a party, see 28 U.S.C. §144,
         455(b)(1); or (2) the judge’s impartiality might reasonably be questioned, see
         28 U.S.C. §455(a).

Lynn v. Lundry, No. 20-3116-EFM, 2020 WL 3270547, at *1 (D. Kan. Jun 17, 2020). By contrast,

“adverse rulings ‘cannot in themselves form the appropriate grounds for disqualification.’” Green

v. Branson, 108 F.3d 1296, 1305 (10th Cir. 1997) (quoting Green v. Dorrell, 969 F.2d 915, 919

(10th Cir.1992)).

       Plaintiff fails to establish any legitimate reason for recusal. Instead, Plaintiff complains

generally about Judge Gale’s rulings in these cases. Judge Gale ruling in Defendants’ favor on

various motions does not by itself constitute a reason for recusal. As discussed in a previous order

                                                 6
      Case 5:18-cv-03092-JWB-KGG Document 251 Filed 02/26/21 Page 7 of 9




(Doc. 113) by this court, Judge Gale has gone out of his way to explain to this pro se Plaintiff the

phases of a civil case and the importance of commencing discovery to vest him with the tools

needed to obtain evidence. Plaintiff’s complaints suggest no personal bias or prejudice on the part

of Judge Gale and as such his motion to recuse is denied.

        Finally, with respect to the issue of recusal, the undersigned is tired of plowing this same

ground over and over. Neither Judge Gale nor I harbor any personal bias or prejudice toward

Plaintiff, nor is there any basis to question either judge’s impartiality in this case. Plaintiff has had

multiple opportunities to show otherwise and has failed miserably each time. Accordingly,

Plaintiff is prohibited from filing further motions to recuse in this matter. Failure to comply will

result in sanctions. Given Plaintiff’s apparent inability to satisfy a monetary sanction, the most

appropriate sanction will likely include dismissal of one or more of his remaining claims in these

consolidated cases.

        E.      Motions for Relocation from Cherokee County Jail (Docs. 237, 238.)

        Plaintiff seeks a transfer from the Cherokee County Jail due to what he characterizes as

“Defendant Michelle Tippie’s continued and constant abuse, harassment, [and] misconduct

towards” him. (Doc. 238.) Plaintiff claims his kiosk privileges have been taken away for two

months and that he is being punished and subjected to mistreatment for “allegedly giving a Jailer

a love letter.” (Doc. 237.) Based on the nature of the relief sought, the court construes this as a

motion for preliminary injunction.

        Plaintiff has failed to establish any of the required factors for a preliminary injunction. The

court will only grant a preliminary injunction after the Plaintiff has shown: (1) a substantial

likelihood of success on the merits; (2) he will suffer irreparable harm in the absence of an

injunction; (3) his threatened injury outweighs the harm a preliminary injunction may cause the



                                                   7
       Case 5:18-cv-03092-JWB-KGG Document 251 Filed 02/26/21 Page 8 of 9




opposing party; and (4) the injunction would not be adverse to the public interest. Beltronics USA,

Inc. v. Midwest Inventory Distrib., LLC, 562 F.3d 1067, 1070 (10th Cir. 2009). Further, there

must be a relationship between the injury claimed in the motion and the conduct asserted in the

complaint. Little v. Jones, 607 F.3d 1245, 1251 (10th Cir. 2010). Courts are cautioned against

granting mandatory preliminary injunctions—those requiring affirmative action by the nonmoving

party—as they are “an unusual form of relief and one that must not be granted without heightened

consideration” of the four factors. RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1208 (10th Cir.

2009).

         Plaintiff’s complaints in this motion are completely unrelated to the remaining claims

within the consolidated cases and cannot serve as proper grounds for granting a preliminary

injunction in this action. Further, even after considering the substance of Plaintiff’s allegations,

the court finds Plaintiff has utterly failed to plead any facts showing irreparable harm in the absence

of an injunction. Awad v. Ziriax, 670 F.3d 1111, 1131 (10th Cir. 2012) (holding harm is

“irreparable” when monetary relief after a full trial would be inadequate.) Thus, Plaintiff’s motions

are denied.

III.     Conclusion

         Plaintiff’s motion to supplement pleadings (Doc. 194) is DENIED. Plaintiff’s motion for

reconsideration (Doc. 227) is DENIED. Plaintiff’s objection to magistrate’s order (Doc. 233) is

OVERRULED. Plaintiff’s motion to recuse magistrate (Doc. 236) is DENIED. Plaintiff’s

motions to be transferred to another jail (Docs. 237, 238) are DENIED. Plaintiff is prohibited from

filing any additional motions to recuse in these consolidated cases.




                                                  8
Case 5:18-cv-03092-JWB-KGG Document 251 Filed 02/26/21 Page 9 of 9




 IT IS SO ORDERED this 26th day of February, 2021.


                                         __s/ John W. Broomes_____________
                                         JOHN W. BROOMES
                                         UNITED STATES DISTRICT JUDGE




                                     9
